DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to foreign application JP2018-121720 and receipt of certified copies of papers required by 37 CFR 1.55 are acknowledged.

Status of the Claims
	Claims 1-20 are currently pending and have been considered below. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 6/26/2019 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a fourth processor, but its parent claim 1 only recites a first and second processor. It is therefore unclear whether some third processor is also required by the claim, or whether the “fourth processor” is merely indicating one additional processor to the two previously recited in claim 1. For purposes of examination, Examiner interprets the “fourth processor” as any additional processor, i.e. a third processor. Claim 10 is also rejected on this basis because it inherits the indefinite language due to its dependence on claim 9. 
Similarly, claims 11, 13, 14, 15, 16, 17, 18, 19, and 20 recite a fifth, sixth, sixth, seventh, eighth, ninth, tenth, eleventh, and twelfth processor, respectively. These claims are also rendered indefinite for the reasons explained above for claim 9. For purposes of examination, Examiner interprets each of these numbered processors as being numbered in a logical sequence, i.e. any claim depending from claim 1 will introduce an additional processor as “a third processor” and logically order any additional processors in numerical order. Claims 12 and 15 are also rejected on the above basis because they inherit the indefinite language due to their dependence on claims 11 and 14, respectively. 
Claim 17 recites “second classification information” despite its parent claim 1 reciting no initial or first classification information. It is therefore unclear whether some first classification information is also required by the claim, or whether the “second classification information” any new classification information. For purposes of examination, Examiner interprets the “second classification information” as any classification information newly introduced by the claim. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-20 are directed to a system (i.e. a machine). Thus, each of the 
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting a first and second processor configured or programmed to perform functions, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites obtaining a utilization rate of an instrument based on the work history of the instrument and a predetermined first calculation formula, and obtaining a utilization rate of a surgical instrument set based on the work history of the surgical instrument set and a predetermined second calculation formula. Each of these steps may be performed entirely in the human mind because a human is reasonably capable of evaluating work history information to obtain a utilization rate of a surgical instrument or instrument set based on a formula either mentally or with aid of pen and paper, e.g. by tallying up how many times an instrument or instrument set has been used by a surgeon. Thus, the claim recites an abstract idea in the form of a mental process.
Dependent claims 2-20 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 3-7, 9, 11, 13-17 and 19-20 recite further limitations that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. Specifically, claims 3 and 4 recite processes that identify an instrument or instrument set, set a period for the utilization rate of the identified instrument or instrument set to be obtained, and obtain the utilization rate by counting a number of times the instrument or instrument set has been used in the set period; each of these steps could be performed mentally by a human actor choosing an instrument and a time period and then counting the number of uses of the instrument in the time period. Claims 5-7, 9, and 11, 16-17, 19-20 recite extracting instrument or instrument set IDs based on known information such as whether the instrument is associated with a set, type of instrument, owners of the instruments, utilization rates, classification, sterilization status, etc.; such steps could be performed by a human actor mentally selecting instrument IDs by examining known information associated with 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include first, second, third, and fourth memory storages for storing information related to instruments and instrument sets, as well as first and second processors configured or programmed to perform the obtaining steps. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare environment). 
Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using programmed processors to perform functions that may otherwise be performed mentally) and add insignificant extra-solution activity (e.g. the memory storages merely store information required for performing the main calculation/analysis functions of the invention such that they amount to necessary sources for data gathering). Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-20 is also not integrated into a practical application. Claims 5, 7, 13-14, and 16-17 recite further memory storages that amount to insignificant 
Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processors used to perform the obtaining, identifying, setting, and extracting steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of these elements, Examiner notes that Applicant’s specification does not specify any particular type of processor that must be used, and one of ordinary skill in the art would understand that any generic processing component could be used. In addition, it is well-understood, routine, and conventional to utilize computer processors to perform mental processes and/or mathematical calculations such as obtaining utilization rates of surgical instruments, as 
Further, the use of memory storages to store information as well as the use of displays and/or external terminals to display outputs of the mental processes and facilitate requests to instigate the mental processes amount to insignificant extra-solution activity. These functions are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, storing and retrieving information in memory (i.e. storing various information associated with instruments and instrument sets in memory storages) and receiving or transmitting data over a network (i.e. receiving requests and transmitting data to a display or terminal for display) and are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCay et al. (US 6223137 B1) in view of Neuwirth (US 20050258956 A1).
Claim 1
McCay teaches a surgical instrument set and instrument management system (McCay abstract) comprising: 
a first memory storage storing instrument IDs associated in a one-to-one correspondence with instruments (McCay Col3 L34-43, noting a relational database storing data entries specific to each instrument such as serial number (i.e. instrument ID)); 
a  (McCay Col4 L16-18 & L26-29, noting instruments may be grouped into surgical kits that can themselves be “marked, scanned and tracked using the present invention,” indicating that kit IDs can be stored in the relational database in the same manner as explained for individual instrument IDs above);
a  (McCay Col3 L39-43, noting “The fields of information on each entry may include… usage history”; see also Col4 L33-35, noting the database stores a history of hospital procedures in which each instrument was used); 
a (McCay Col3 L39-43, noting “The fields of information on each entry may include… usage history”; see also Col4 L33-35, noting the database stores a history of hospital procedures in which each instrument was used. When considering these disclosures in the context of Col4 L26-29 which indicate that surgical kits may be tracked as an asset, the storage of usage histories for an asset is considered to include usage history of kits as well as individual instruments); 
a first processor configured or programmed to obtain a utilization rate of an instrument based on the work history of the instrument stored in the third memory storage and a predetermined first calculation formula (McCay Col3 L58-64, noting the database is accessible to multiple data terminals such as computers in a computer network, indicating that a first computer (i.e. including a first processor as commonly understood in the art) can retrieve information from the database; such information can include “the number of usages” of an instrument per Col2 L16-20, and entries can be searched/retrieved based ; and 
a (McCay Col3 L58-64, noting the database is accessible to multiple data terminals such as computers in a computer network, indicating that a second computer (i.e. including a second processor as commonly understood in the art) can retrieve information from the database; such information can include “the number of usages” of an instrument per Col2 L16-20, and entries can be searched/retrieved based on usage “within a specified time period” per Col3 L44-52. As noted above, instrument kits can be tracked by the invention in the same manner as individual instruments, indicating that the number of usages could be identified for an instrument set ID as well as for an individual instrument ID. Identifying entries related to a specific instrument kit ID (e.g. number of usages) within a specified time period is considered equivalent to obtaining a utilization rate of an instrument set based on the work history and a predetermined second calculation formula, e.g. a calculation formula that counts instances of instrument kit use).  
Though McCay discloses use of a computer database with search and retrieval functions that stores multiple fields of information in an associated way, the reference fails to explicitly disclose multiple instances of memory storages and processors in the manner intended by Applicant (i.e. specifically first, second, third, and fourth memory storages, and first and second processors). However, Neuwirth shows that in a computer-based medical asset tracking and management system, multiple memory storages and multiple processors may be used (Neuwirth [0072], [0188] noting use of one or more storage devices to store information, and use of multiple databases to store information allows certain sections to be backed up more frequently as the need is identified and provides flexibility to scale the system in the future; see also [0121], [0124], noting use of one or more processors to execute the instructions to implement the invention in a multi-processing arrangement to provide distributed processing for better performance, reliability, and/or cost). It would have been obvious to one of ordinary skill in the art, before the effective 
Claim 2
McCay in view of Neuwirth teaches the surgical instrument set and instrument management 81system according to claim 1, and the combination further teaches: a display; wherein the first processor is further configured or programmed to cause the display to display the utilization rate of the instrument; and the second processor is further configured or programmed to cause the display to display the utilization rate of the surgical instrument set (McCay Col3 L58-64, Col4 L46-51, noting data terminals such as computers (i.e. commonly understood to include displays) are utilized to retrieve appropriate instrument and/or kit entries, indicating that retrieved information would be displayed for a requesting user at the terminal. Such retrieved information can include instrument or kit entries, which include “the number of usages” of an instrument (or kit) per Col2 L16-20, i.e. a utilization rate as explained above).  
Claim 3
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 1, and the combination further teaches wherein the first processor is configured or programmed to implement: 
a process (SA1) that identifies an instrument (A) for which the utilization rate is to be obtained (McCay Col3 L44-52, noting that in the relational database information can be stored, sorted, and/or received based upon specified relations between various fields for each entry, e.g. all entries related to a specified field can be retrieved. Thus some process for specifying a particular instrument entry for retrieval (e.g. including usage history / utilization rate) is contemplated); and 
a process (SA2) that sets a period (Z1) for which the utilization rate of the instrument (A) is to be obtained (McCay Col3 L44-52, noting that entries can be searched/retrieved based on usage “within a specified time period,” indicating that some process for specifying a particular time period of instrument usage/utilization is contemplated); and 
the first calculation formula is configured to obtain a count (M1) of a number of times the instrument (A) has been used for the period (Z1) (McCay Col2 L16-20, noting the system can identify “the number of usages” of an instrument, and entries can be searched/retrieved from the database based on usage “within a specified time period” per Col3 L44-52, i.e. the system obtains a count of a number of times the instrument has been used for the specified period).  
Claim 4
Claim 4 recites substantially similar limitations as claim 3 but for the identification of instrument sets rather than individual instruments. McCay in view of Neuwirth teaches the limitations of claim 3 being performed for instrument sets in addition to individual instruments because McCay Col4 L16-18 & L26-29 show that instruments grouped into surgical kits can themselves be “marked, scanned and tracked using the present invention,” indicating that kit entries can be identified and retrieved in the same manner as explained for individual instruments in claim 3.
Claim 5
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 1, and the combination further teaches wherein for the plurality of instruments included in the surgical instrument sets, the first memory storage additionally stores set IDs of the surgical instrument sets in association with the instrument IDs (McCay Col3 L34-43, Col4 L16-18 & L26-29, noting the relational database stores various fields of information related to a particular instrument, which may be scanned and placed into a kit with its own marking ID; this indicates that the ID of the kit would be associated with the instruments the comprise the kit in some way in the relational database); and 
the first processor is configured or programmed to extract one of the instrument IDs associated with the set IDs from among the instruments IDs associated with the instruments, to obtain the utilization rate of one of the plurality of instruments included in one of the surgical instrument sets (McCay Col3 L44-52, noting that instrument entries can be searched for / retrieved (i.e. extracted) based on the fields of each entry, indicating that a user could search for a particular instrument that is associated with a set ID).  
Claim 6
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 5, and the combination further teaches wherein the first processor is further configured or programmed to extract one of the instrument IDs not associated with any one of the set IDs from among the instruments 83IDs associated with the instruments, to obtain the utilization rate of one of the instruments not included in any one of the surgical instrument sets (McCay Col3 L44-52, noting that instrument entries can be searched for / retrieved (i.e. extracted) based on the fields of each entry, indicating that a user could search for a particular instrument that is not associated with a set ID).  
Claim 7
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 1, and the combination further teaches wherein the first memory storage stores information related to owners in association with the instrument IDs; and the second memory storage stores information related to owners in association with the set IDs (McCay Col4 L31-40, noting that instrument entries (as well as kit entries, as explained above) can be associated with hospital procedure fields such as nurses/technicians assigned to the procedure and surgeons who performed the procedure, considered equivalent to “owner”);
the system further comprising: a third processor configured or programmed to extract one of the instrument IDs or the set IDs for each type of the instruments, each type of the surgical instrument sets, or each of the owners (McCay Col3 L34-43, noting that instrument entries (as well as kit entries, as explained above) can be associated with fields such as manufacturer or part number (i.e. type); see further Col3 L44-52, noting that instrument entries (as well as kit entries, as explained above) can be searched for / retrieved (i.e. extracted) based on the fields of each entry, indicating that a user could search for instruments or kits associated with a manufacturer or part number (type) and/or an owner).  
Claim 8
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 7, and the combination further teaches wherein the third processor is configured or programmed to cause, in response to a request from an external terminal connected via a communication network, the external terminal to display the work history or the utilization rate of one of the instruments or the surgical instrument sets that is associated with the one of the instrument IDs or the set IDs having been extracted for each type of the instruments, each type of the surgical instrument sets, or each of the owners (McCay Col3 L58-64, Col4 L46-51, noting data terminals such as computers (i.e. 
Claim 9
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 1, and the combination further teaches a fourth processor configured or programmed to extract one of the instrument IDs based on the utilization rate of the instrument (McCay Col3 L44-52, noting that instrument entries can be searched for / retrieved (i.e. extracted) based on the fields of each entry, indicating that a user could search for instruments associated with a number of uses (i.e. utilization rate) per Col2 L16-20). 
Claim 10
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 9, and the combination further teaches wherein the fourth processor is configured or programmed to cause, in response to a request from an external terminal connected via a communication network, the external terminal to display the one of the instrument IDs that has been extracted based on the utilization rate of the instrument (McCay Col3 L58-64, Col4 L46-51, noting data terminals such as computers (i.e. commonly understood to include displays) are utilized to retrieve appropriate instrument entries in a computer network, indicating that retrieved information would be displayed for a requesting user at the terminal. Such retrieved information can include instrument entries, which include a number of uses (i.e. utilization rate) as explained above).  
Claims 11 and 12
Claims 11 and 12 recite substantially similar limitations as claims 9 and 10 but for the extraction of instrument sets rather than individual instruments. McCay in view of Neuwirth teaches the limitations of claims 9 and 10 being performed for instrument sets in addition to individual instruments because McCay Col4 L16-18 & L26-29 show that instruments grouped into surgical kits can themselves be “marked, scanned and tracked using the present invention,” indicating that kit entries can be identified and retrieved (i.e. extracted) in the same manner as explained for individual instruments in claims 9 and 10.
Claim 16
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 1, and the combination further teaches wherein the first memory storage further stores first classification information that classifies the instruments by type in association 87with the instrument IDs of the instruments (McCay Col3 L34-43, noting that instrument entries can be associated with fields such as manufacturer or part number (i.e. classifications)); 
the system further comprising: an eighth processor configured or programmed to extract one of the instrument IDs of the instruments based on the first classification information (McCay Col3 L44-52, noting that instrument entries can be searched for / retrieved (i.e. extracted) based on the fields of each entry, indicating that a user could search for instruments associated with a manufacturer or part number (classifications)).
Claim 17
Claim 17 recites substantially similar limitations as claim 16 but for the extraction of instrument sets rather than individual instruments. McCay in view of Neuwirth teaches the limitations of claim 16 being performed for instrument sets in addition to individual instruments because McCay Col4 L16-18 & L26-29 show that instruments grouped into surgical kits can themselves be “marked, scanned and tracked using the present invention,” indicating that kit entries can be identified and retrieved (i.e. extracted) in the same manner as explained for individual instruments in claim 16.
Claim 18
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 1, and the combination further teaches a tenth processor configured or programmed to cause, in response to a request from an external terminal connected via a communication network, the external terminal to display the work histories of the instruments, the work histories of the surgical instrument sets, the utilization rates of the instruments, or the utilization rates of the surgical instrument sets (McCay Col3 L58-64, Col4 L46-51, noting data terminals such as computers (i.e. commonly understood to include displays) are utilized to retrieve appropriate instrument (or kit) entries in a computer network, indicating that retrieved information would be displayed for a requesting user at the terminal. Such retrieved information can include instrument or kit entries, which include a usage history .  

Claims 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCay in view of Neuwirth as applied to claim 1 above, and further in view of Deshays (US 20100145721 A1).
Claim 13
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 1, and the combination further teaches that the system can be used to identify sterilization and maintenance for each instrument (McCay Col2 L16-20), as well as entry fields associated with the instruments and/or kits including identification of the maintenance procedures performed (McCay Col4 L52-58, Col5 L25-29). However, the present combination fails to explicitly disclose:
wherein the work histories of the instruments stored in the third memory storage include sterilization methods and sterilization conditions for the instruments; and 
the work histories of the surgical instrument sets stored in the fourth memory storage include sterilization methods and sterilization conditions for the surgical instrument sets; and
the system further comprising: a fifth memory storage storing sterilization effective periods in association with the sterilization methods and the sterilization conditions; and 
a sixth processor configured or programmed to obtain an effective period of sterilization performed for one of the instruments or one of the surgical instrument sets, based on at least the sterilization methods and the sterilization conditions that are stored in the fifth memory storage.  
However, Deshays teaches that in a computer-based medical asset tracking and management system, disinfection methods and conditions should be stored for each instrument and used to determine whether the instrument is safe to use for a patient based on effective disinfection periods associated with the methods and conditions of the disinfection process (Deshays [0038]-[0045], noting records of the active principle used for disinfection (i.e. sterilization methods) as well as length of time and disinfection temperature (i.e. sterilization conditions), are stored for each instrument. This information is then used to compare a time of storage with a known maximum storage time (i.e. effective period of sterilization) corresponding to the specific factors associated with the instrument to determine if the instrument may be 
Claim 14
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 1, and the combination further teaches that the system can be used to identify sterilization and maintenance for each instrument (McCay Col2 L16-20), as well as entry fields associated with the instruments and/or kits including identification of the maintenance procedures performed (McCay Col4 L52-58, Col5 L25-29). However, the present combination fails to explicitly disclose:
wherein the work histories of the instruments stored in the third memory storage include packaging methods, sterilization methods, and sterilization conditions for the instruments; and 
the work histories of the surgical instrument sets stored in 86the fourth memory storage include packaging methods, sterilization methods, and sterilization conditions for the surgical instrument sets; 
the system further comprising: a fifth memory storage storing sterilization effective periods in association with the packaging methods, the sterilization methods, and the sterilization conditions; and
a sixth processor configured or programmed to obtain an effective period of sterilization performed for one of the instruments or one of the surgical instrument sets, based on at least the packaging methods, the sterilization methods, and the sterilization conditions that are stored in the fifth memory storage.  
However, Deshays teaches that in a computer-based medical asset tracking and management system, storage information (i.e. packaging methods) and disinfection methods and conditions should be stored for each instrument and used to determine whether the instrument is safe to use for a patient based on effective disinfection storage periods associated with the storage process as well as methods and conditions of the disinfection process (Deshays [0038]-[0045], noting records of the active principle 
Claim 15
McCay in view of Neuwirth and Deshays teaches the surgical instrument set and instrument management system according to claim 14, and the combination further teaches a seventh processor configured or programmed to obtain a remaining expiration period for the sterilization effective period of the one of the instruments or the one of the surgical instrument sets (Deshays [0043]-[0048], noting a comparison between the storage time of the instrument and the maximum storage time (i.e. sterilization effective period) is made; as in [0047], the comparison may show that the storage time has exceeded the maximum storage time, resulting in a remaining expiration period of zero; alternatively, as in [0048], the comparison may show that the storage time is less than the maximum storage time, indicating a remaining expiration period of >0).  
Claim 19
McCay in view of Neuwirth teaches the surgical instrument set and instrument management system according to claim 1, and the combination further teaches an eleventh processor configured or programmed to extract one of the instrument IDs of an instrument  (McCay Col3 L44-52, noting that instrument entries can be searched for / retrieved (i.e. extracted) based on the fields of each entry, 
Although the present combination contemplates identifying sterilization and maintenance of each instrument and thus the extraction of instrument entries based on this type of history, it fails to explicitly disclose extraction of an instrument that has been re-sterilized. However, Deshays teaches the storage of a chronological disinfection history of each instrument (Deshays [0049]) as well as a continuous usage-disinfection-usage loop (see Fig. 1). The comprehensive history of each instrument can be utilized to determine if the instrument has reached the end of its known useful life and should be replaced, or whether it is permissible to continue using the instrument (Deshays [0058]-[0060]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sterilization- and usage history-aware database system to specifically store re-sterilization information (i.e. chronological usage and disinfection histories) as in Deshays in order to extract information relevant to instruments that may be reaching the end of their known useful lives, as suggested by Deshays [0058]-[0060]. 
Claim 20
Claim 20 recites substantially similar limitations as claim 19 but for the extraction of instrument sets rather than individual instruments. McCay in view of Neuwirth and Deshays teaches the limitations of claim 19 being performed for instrument sets in addition to individual instruments because McCay Col4 L16-18 & L26-29 show that instruments grouped into surgical kits can themselves be “marked, scanned and tracked using the present invention,” indicating that kit entries can be identified and retrieved (i.e. extracted) in the same manner as explained for individual instruments in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kemp et al. (US 20090272806 A1), Zwingenberger et al. (US 20070094303 A1), Emert et al. (US 20190244164 A1), Aman et al. (US 20140052135 A1), Bassion SR et al. (US 20180360558 A1) describe medical asset/instrument tracking systems. Dellar et al. (US 20030055753 A1) describes a system for tracking parts and kits inventory and maintenance. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626     

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687